                                      Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 1 of 13 PageID #: 9




               IN THE CIRCUIT COUR T OF OHIO COUNTY, WEST VIRGINIA82

RUSSELL BENN ETT and
BARBARA BENNETT,

         Plaintiff,

vs.                                                                                      Civil Action No. 20-C-246

VEBI VEHAPI and
MS TRANSPORT, LLC,
                                                                                         Judge Sims
         Defendants.


                                    AMEN DED COMPLAINT


         NOW COMES the Plaintiffs, Russell Bennett and Barbara Bennett, by and through

counsel, Zavolta Law Office, and for their cause of action against the Defendants, Vebi

Vehapi and MS Transport, LLC, state and alleges, as follows, to-wit:

                                   GENERAL ALLE GATIO NS

         1.      Plaintiff Russell Bennett, (hereinafter referred to as "Plaintiff Bennett") is an

adult individual and resident of 332 Bennett Lane, Dallas, Ohio County, West Virginia,

26036.

         2.      Plaintiff Barbara Bennett, (hereinafter referred to as "Plaintiff Barbara

Bennett") is an adult individual, the wife of Plaintiff Russell Bennett, and a resident of 332

Bennett Lane, Dallas, Ohio County, West Virginia, 26036.

         3.      Based on available information and belief Defendant Vebi Vehapi is an adult

individual and resident at 10044 Bunker Hill Drive, St. Louis, Missouri 63123.

         4.      Defendant MS Transport .is a foreign corporation organized under the laws

of the State of Missouri and markets itself as a full support freight service provider to



                                                                           1
                                   Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 2 of 13 PageID #: 10




locations throughout the United States including the State -of West Virginia, thereby

purposefully availing itself to the laws, benefits, privileges and protections of the State of

West Virginia.

       5.     That according to the State of Missouri Secretary of State's website,

Defendant MS Transport, LLC has a registered address of 1091 Hickory Ridge Trail,

Arnold, Missouri, 63010.

       6.     Defendant MS Transport, LLC actively, continuously and systematically

conducts and contracts business in West Virginia by utilizing West Virginia roadways,

interstates and routes to facilitate delivery and or transportation of goods, products and

or services, thereby purposefully availing itself to the laws, benefits, privileges, and

protections of the State of West Virginia.

       7.     Defendants Vebi Vehapi and MS Transport, LLC had applicable liability

insurance coverage in place through Canal Insurance Company, claim number

L5204590, policy number 12687800012.

       8.     At all times material and relevant herein, Plaintiff Russell Bennett at the

time of the accident at issue had applicable liability motor vehicle coverage through

American National Insurance Company, Policy Number 47-A-3TY825.

       9.     Plaintiff Russell Bennett was at all times without comparative negligence

and or any other wrongful conduct concerning the accident at issue in this litigation.

       10.    At all times material and relevant herein Defendant Vehapi was within the

active course and scope of his employment and or agency relationship with Defendant

MS Transport, LLC.




                                                                         2
                                    Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 3 of 13 PageID #: 11




 COUNT I - NEGLIGENCE - DEFENDANT VEBI VEHAPI AND OR MS TRA NSP ORT

       11.     Plaintiffs hereby incorporate by reference all paragraphs of this Complaint

as if fully restated herein.

       12.     That on or about November 11, 2019, in Triadelphia, near the overpass

known as Sto.olfire Road, Ohio County, West Virginia, on a public roadway known as

Interstate 70, Eastbound, Defendant Vebi Vehapi carelessly, recklessly, negligently and

or grossly negligently operated a 2020 Truck/Tractor motor vehicle, owned by Defendant

MS Transport Incorporated, in such a manner and with such great force as to negligently

cause a severe and substantial side-swipe type collision with Plaintiff Bennett's 2012 Ford

F250 Pick-up truck motor vehicle.

       13.     Defendant Vebi Vehapi was operating said motor vehicle as a permissive

user and/or in the course and scope of his employment with the express and or implied

permission of owner Defendant MS Transport Incorporated, thereby causing any and all

applicable insurance coverage to apply to this severe, substantial collision.

       14.     Defendants, at the time of the motor vehicle accident at issue, were

negligent in causing serious injuries, damages, and losses to Plaintiff Russell Bennett as

will be hereinafter set forth.

       15.     Defendants as alleged hereinbefore, were reckless and or negligent

toward Plaintiff Russell Bennett, in one or more of the following areas, among others in

the operation of said motor vehicle, including violating the Motor Vehicle Code, safety

laws and other laws of the State of West Virginia, including, but not limited to:

               (a)     Failure to maintain control of his vehicle;




                                                                          3
                                    Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 4 of 13 PageID #: 12




               (b)    Failure to exercise due care generally in the operation of said motor

                      vehicle;

               (c)    Operating said motor vehicle in a manner unsuited to the roadway;

               (d)    Failing to observe the traffic which was lawfully on the roadway;

               (e)    Failing to keep a safe lookout;

               (f)    Failing to operate the said motor vehicle in accordance with existing

                      traffic conditions;

               (g)    Following too closely;

               (h)    Excessive speed;

               (i)    Other acts and or omissions.

       16.     As a direct and proximate result of the negligent acts and omissions by

Defendants Vebi Vehapi and or MS Transport Incorporated, Plaintiff Russell Bennett was

proximately caused to be injured and damaged as hereinafter set forth.

                         COUNT II - NEGLIGENT ENTRUSTMENT

       17.     Plaintiffs hereby incorporate by reference all paragraphs of this Complaint

as if fully restated herein.

       18.     Based on the available information and belief Defendant MS Transport

Incorporated was the owner of the 2020 Volvo VLN760 Truck/Tractor motor vehicle

operated by Defendant Vebi Vehapi.

       19.     Defendant MS Transport Incorporated, based upon the available

information and beliefs at all times material and relevant, had actual and or constructive

notice and knowledge that Defendant Vebi Vehapi was unfit to operate the 2020 Volvo

VLN760 Truck/Tractor motor vehicle with reasonable safety for other motor vehicle




                                                                         4
                                   Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 5 of 13 PageID #: 13




operators upon the roadways of the State of West Virginia, including, but not limited to

Plaintiff Russell Bennett.

       20.    Defendant MS Transport Incorporated thereby breached duties owed and

committed negligence in entrusting the said motor vehicle to Defendant Vebi Vehapi.

       21.    As a direct and proximate result of the negligent, careless and negligent

acts and omissions and other violations of the law by Defendants as aforesaid, Plaintiff

Russell Bennett was injured and damaged as hereinbefore set forth.

       22·.   As a direct and proximate result of the negligent acts and/or omissions,

and/or other violations of law, by the Defendants as aforesaid, Plaintiff Russell Bennett

was proximately caused to be injured to the following, but not limited to, areas of his body:

in and about his head, neck, back, shoulders, arms, extremities, body chemistry, psyche,

muscles, tissues, fascia, and other body parts and injuries, both internally and externally,

and inasmuch as all or part of his injuries are permanent and lasting in nature, he has

and will in the future suffer great pain of body and mind.

       23.    As a further direct and proximate result of the Defendants' negligent acts

and or other violations of law, Plaintiff Russell Bennett was proximately caused to incur

divers and sundry expenses for medical care and treatment to date in an amount

undetermined, and inasmuch as all or part of Plaintiff Russell ,Bennett's injuries are

permanent and lasting in nature, he has and will in the future suffer divers and sundry

expenses for medical care and attention in an effort to treat, manage and/or effect a cure

for his injuries and causally related symptomatologies; Plaintiff Russell Bennett has

suffered a diminution in his ability and capacity to care for himself and enjoy a normal life;




                                                                       5
                                   Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 6 of 13 PageID #: 14




Plaintiff Russell Bennett is anticipated to sustain future loss of earning capacity; and all

of which will continue into the future.

       24.    As a further direct and proximate result of the negligent acts and/or

omission, and/or other violations of the law by Defendants, Plaintiff Russell Bennett has

been prevented from carrying out the duties and responsibilities of his life; Plaintiff Russell

Bennett has been prevented from leading his life socially and recreationally as he had

prior to this accident; Plaintiff Russell Bennett's permanent injuries have adversely

affected his ability to enjoy the ordinary functions of life, together with the capability to

function as a whole person; and all of which will continue into the future.

capability to function as a whole person; and all of which will continue into the future.

             COUNT Ill - LOSS OF CONSORTIUM - BARBARA BENNETT

       25.    Plaintiffs hereby incorporate by reference all prior paragraphs of this

Complaint as if fully restated herein.

       26.    As a further direct and proximate result of recklessness, carelessness,

negligence, and violations of the law by the Defendant as aforesaid, Plaintiff Barbara

Bennett has lost the consortium of her husband, Plaintiff Russell Bennett, inasmuch as

the injuries to Plaintiff Russell Bennett are permanent and lasting in nature, Plaintiff

Barbara Bennett will continue in the future to be deprived of the consortium and services

of her husband, Plaintiff Russell Bennett.

                            COUNT IV - PRO PER TY DAMAGE

       27.     Plaintiffs hereby incorporate by reference all prior paragraphs of this

Complaint as if fully restated herein.




                                                                         6
                                  Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 7 of 13 PageID #: 15




       28.    As a further direct and proximate result of carelessness, negligence, and

violations of the law by Defendant as aforesaid, Plaintiff Russell Bennett was and

continues to suffer property damage losses and other related ·Iosses, including but not

limited to the following, but not limited to: Loss of Use, Annoyance, Inconvenience,

Aggravation·, costs, and expenses.

       WHEREFORE, Plaintiffs Russell Bennett and Barbara Bennett demand judgm ent

against Defendants MS Transport Incorporated and Vebi Vehapi in an amount in excess

of the minimum jurisdictional limits as compensatory damages, plus pre and post-

judgm ent interest and costs, punitive damages and such further relief as a court or jury

may find; and Plaintiffs further demand interest and costs incurred in and about the

prosecution of this action and for such other relief as a court or jury may find.                                      The

minimum jurisdictional amount for filing this action has been satisfied.


             PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES.


                                     Respectfully submitted,

                                     Plaintiffs, et. aL

                                    By:               ~i JJ ~ )J~~
                                    Plaintiffs' Coun sel                                                         ¾ca



                                    Ronald W. Zavolta (W.Va. State Bar ID #8739)
                                    Paul J. Ratcliffe (W.Va. State Bar ID #13453)
                                    Michael P. Zavolta (W.Va. State Bar ID #13871)
                                    ZAVOLTA LAW OFFICE
                                    1287 Fairmont Pike Road
                                    Wheeling, WV 26003
                                    Telephone: (304) 905-8073
                                    Facsimile: (304) 905-8992
                                    Email: Paul@zavoltalaw.net




                                                                        7
                                  Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 8 of 13 PageID #: 16




                    CIVIL CASE INFORMATION STATEMENT
                                  CIVIL CASES
               In the Circu it Court of Ohio Count y, West Virgin ia
I. CASE STYLED: Russell Bennett and Barbara Bennett v. Vebi Vehapi and MS
Transport, LLC


Plaintiffs:                                                                           Civil Action No. 20-C-246

                                                                                      Judge Sims
Russell Bennett
332 Bennett Lane
Dallas, WV 26036

Barbara Bennett
332 Bennett Lane
Dallas, WV 26036

vs.

Defendants:                                                  Days to Answer                                               Type of Service

Vebi Vehapi                                                  20                                                           Certified Mail
10044 Bunker Hill Drive
St. Louis, MO 63123

MS Transport, LLC                                            20                                                           Certified Mail
1091 Hickory Ridge Trial
Arnold, MO 63010

Original and 3 copies of the Complaint are furnished herein.

 PLAINTIFFS: Russell Bennett and                                              Civil Action Number: 20-C-246
 Barbara Bennett
 DEFENDANTS: Vebi Vehapi and MS
 Transport




11. TYPE OF CASE:
 l!I General Civil            □   Adoption                                                                       □   Malpractice

 □ Mass Litigation (as        □ Administrative Agency                                                            l!I Personal Injury
 defined in TCR Rule          Appeal

                                                                       1
                                   Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 9 of 13 PageID #: 17




 XIX(c))

 □   Asbestos                  □ Civil Appeal from                                                                □   Product Liability
                               Maaistrate Court
 □ Carpal Tunnel               □   Miscellaneous Civil                                                            Iii Auto
 Syndrome

 □   Silicone Implants         □   Mental Hygiene                                                                 □   Contract

 □   Industrial Hearing Loss   □   Guardianship                                                                   □   Real Property

 □   Diet Drugs                □ Modification/Magistrate                                                          □ Habeas Corpus/Other
                               Rules                                                                              Extraordinary Writ

 □   Note/Payments of Debt     □   Commercial Credit                                                              □ Other - Insurance/Unfair
                                                                                                                  Claims Settlement
                                                                                                                  Practices
Ill. JUR Y DEM AND :              l!IY es □ No
CASE WIL L BE REA DY FOR TRIAL BY (MO NTH NEA R): unknown

IV. DO YOU OR ANY OF YOU R CLIE NTS OR WIT NES SES IN THIS CAS E REQ UIRE
SPE CIA L ACC OMM ODA TION S DUE TO A DISA BILI TY? □ YesliJ No
If yes, please specify:
        □ Whe elch air accessible hearing room and other facilities
        □ Inter pret er or other auxiliary aid for the hearing impaired
        □ reader or othe r auxiliary aid for the visually impaired
        □ spok espe rson or other auxiliary aid for the speech impaired
        □ Other:



Attorney:   Ronald W. Zavolta (WV No. 8739)            Representing:
            Paul J. Ratcliffe (WV No. 13453)
            Michael P. Zavolta (WV No. 13871)             Plaintiffs                                               Iii
Firm:       Zav olta Law Offices                       □ Defendant
Address:    1287 Fairmont Pike Road, Wheeling, WV 26003 □ Cross-Complainant
Telephone: (304) 905-8073                              □ Cross-Defendant
Dated:       December 15, 2020                         □ Proceeding with out an

           h      I)-< 0~/J,~      -                    attorney
Signature: ~ J -         ~~ ~




                                                                         2
                                 Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 10 of 13 PageID #: 18




                                                SUMMONS
            CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

RUSSELL BENNETTand
BARBARA BENNETT
         PLAINTIFF,

        vs.                                                          CIVIL ACTION NO. 20-C-246
                                                                     JUDGE: DAVID J. SIMS
VEBI VEHAPI and
MS TRANSPORT, LLC
         DEFENDANT.

To the above named Defendant:
        IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Summoned

and required to serve upon RONALD W. ZAVOLTA, plaintiffs attorney, whose address is

ZAVOLTA LAW OFFICES, 1287 FAIRMONT PIKE ROAD, WHEELING, WV, 26003

an answer including any related counterclaim you may have to the complaint filed against

you in the above civil action, a true copy of which is herewith delivered to you. You are

required to serve your answer within 20 days after service of this summons upon you,

exclusive of the day of service. If you fail to do so,judgment by default will be taken against

you for the relief demanded in the complaint and you will be thereafter barred from asserting

in another action any claim you may have which must be asserted by counterclaim in the

above style civil action.

                                                                                                                 BRENDAL MILLER
                                                                                                                 CLERK OF COURT
Dated: December 15, 2020


Please Serve:
MS TRANSPORT, LLC
1091 HICKORY RIDGE TRIAL
ARNOLD, MO63010



d: \core I\boiler\civsum. wpd
                                 Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 11 of 13 PageID #: 19




                                                SUMM:ONS
           CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

RUSSELL BENNETTa nd
BARBARA BENNETT
         PLAINTIFF,
       vs.                                                           CIVIL ACTION NO. 20-C·246
                                                                     JUDGE: DAVID J. SIMS
VEBI VEHAPI and
MS TRANSPORT, LLC
         DEFENDAN T.

To the above named Defendant:
       IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Summoned

and required to serve upon RONALD W. ZAVOLTA, plaintiffs attorney, whose address is

ZAVOLTA LAW OFFICES, 1287 FAIRMONT PIKE ROAD, WHEELING, WV, 26003

an answer including any related counterclaim you may have to the complaint filed against

you in the above civil action, a true copy of which is herewith delivered to you. You are

required to serve your answer within 20 days after service of this summons upon you,

exclusive of the day of service. If you fail to do so,judgment by default will be taken against

you for the relief demanded in the complaint and you will be thereafter barred from asserting

in another action any claim you may have which must be asserted by counterclaim in the

above style civil action.

                                                                                                                 BRENDAL MILLER
                                                                                                                 CLERK OF COURT
Dated: December 15, 2020


Please Serve:
VEBIVEHA PI
10044 BUNKER HILL DRIVE
ST. LOUIS, MO 63123



d:\corel\boiler\civsum.wpd
                                                                                                                               Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 12 of 13 PageID #: 20




     OFFICE OF THE CIRCUIT CLERK                                                                                                                                                                                                                                   RECEIPT#: 100452

    OHIO
    1500 CHAPLINE ST.
    WHEELING
                                                                                                                                                                                                                           DATE RECEIVED: 12/15/2020

     RECEIVED FROM: RONALD ZAVOLTA                                                                                                                                                                                                    TOTAL: $40.00

    STYLE OF CASE
              RUSSELL BENNETT
                VS.
              VEBI VEHAPI
                                                                                                                                                                                               CASE #: 20-C-246
     IN PAYMENT OF CERTIFIED MAIL
     BY Check 5552

                                                                                                                                                                                               BRENDAL MILLER
                                                                                                                                                                                         CLERK OF THE CIRCUIT COURT



                                                                                                                                                                                                                  hlj/,
                                                                                                                                                                            BY _ _                         ~O=---'---- ----- --


                     U.S. Postal Service™
     c[)             CERTIFIED MAIL® RECEIPT                                                                                                                                     U.S. Postal Service™
   □
                     Domestic Mail Only                                                                                                                                          CERTIFIED MAIL® RECEIPT
 . JJ
                                                          ...                                                                                                       -•
                                                                                                                                                                                 ---
                                                                                                                                                                                 Domestic Mail Only
                                                                                                                                                                                 ·J-· - - . . .
 . .::r

                                                                                                                             USE
                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                      .,                    ..    0

    JJ
    er
·r..:i $
                                              ee
                                                                                                                                                                   ...D                        0 FF                             ~c          .~ A L                     usE                          I
.   □
    □
             □ Return Receipt (hardcopy)
             D R_eturn Receipt (electronic)
    □ Ocertifi~MallResll!ctedDeljvery $ _ _ __
                                                                        .•ri<"""ct,,..,ea-ss_ap_p,-rop--,rlate,.,...,.--t/
    I.I') 1;:Ext""ra=se'='rv""lce-:-::s,..-&""'Fees::=c~;-:-choc-k:-:-box-,-
                                                                                 ·s~-· _ _ __
                                                                            $·_ _ _ __
                                                                                                                                                             .. er


                                                                                                                                                               ·□
                                                                                                                                                                   r-'I
                                                                                                                                                                   I.I')
                                                                                                                                                                             Certified Mall Fee

                                                                                                                                                                             $
                                                                                                                                                                              D Return Receipt {hardcopy)           $
                                                                                                                                                                                                                       .
                                                                                                                                                                             Extra Services & Fees (check.box. add ~as appropnato)·
                                                                                                                                                                                                                                                        .                   oy--
                                                                                                                                                                              D Return Receipt (eloctronlc)         $
    □                                                                                                                                                              □
             0AdultSlgnature.Requlred
                .□ Adult Signature Restricted Delivery $
                                                                            $ _ _ __
                                                                                                                                                                   Cl         D Certified Mall Restricted DeUvery $
                                                                                                                                                                                                                                                                   JL!vi;:;.,,~
·□ bP~os~m~ge~:::::.:~::::::.:::::::!..:.:=:::===~
. c[)
    ru r,;s===c=:::;       -;:::,:=-----~- ----,
                                                                                                                                                               . Cl
                                                                                                                                                                   Cl         D Adult Signature F!equlred           $
                                                                                                                                                                              0 Adult Signature Restricted Delivery $
                                                                                                                                                                             Posmge
                                                                                                                                                                                                                                                                  7      He/~

    ru Total Postage and Fees                                                                                                                                      co
                                                                                                                                                                   ru        $
                                                                                                                                                                                                                                                                    1?-\1"l
 er                                                                                                                                                            . ru          Total Postage and Fees
 r-'I                                                                                                                                                                        $
 □
:I"'-
                                                                                                                                                                   er
                                                                                                                                                                ·r..:i
                                                                                                                                                                                 --------
                                                                                                                                                                             .'Si;eet
                                                                                                                                                                              SentToJI'.
                                                                                                                                                                                          e.  h  _;_____ - \     j,_
                                                                                                                                                                                                           Jl~----~,1'_,
                                                                                                                                                                                                                             ·                     --
                                                                                                                                                                '□
                                                                                                                                                                : I"'-
                                                                                                                                                                               !.t1Jf__'4;'i,1- -
                                                                                                                                                                                      endApt. 'fife.,~ Boxg_.              /-/._/I           J
                                                                                                                                                                                                              g__,:._c_ _________._______________
                                                                                                                                                                                                                           _J:/..£1
                                                                                                                                                                                                                                                 (",
                                                                                                                                                                                                                                                  I               -----
                                                                                                                                                                                                                                                                            'P'   f'
                                                                                                                                                                                                                                                                                       ---------

                                                                                                                                                                                                                                                                                               --
                                                 ..            ' -                                                                                                               si- .
                                                                                                                                                                             CitY,State,                      m
                                                                                                                                                                                                           't-4       {/.
                                                                                                                                                                                                                       -       (,   '?12      1
                                                                                                                                                                                                                                                                            .              .
                                      :,
                                                                                                                                                                                        .           :11
                                                                                                                                                                                                       r r     ,~ ,
                                                                                                                                                                                                                  .,        I          ,,   I l l •t•
                                                                                                                                                                                                                                                            /'J
                                                                                                                                                                                                                                                                  ..   ..
                                          Case 5:21-cv-00008-JPB Document 1-1 Filed 01/12/21 Page 13 of 13 PageID #: 21




Ronald W. Zavolta, Esq.                                                                                                                   1287 Fairmont Pike Road
   (WV. Bar 8739)                                                                                                                           Wheeling, WV 26003

. Paul J. Ratcliffe, Esq.                                                                                                                    P: (304) 905-8073
    (WV. Bar 13453)                                                                                                                          F: (304) 905-8992
   (Ohio Bar 99215)

 Michael P. Zavolta, Esq.
   (WV. Bar 13871)


                                             December 15, 2020
    Ms. Brenda L. Miller
    Ohio County Circuit Court
    1500 Chapline Street
    Wheeling, WV 26003

             RE:            Bennett, et. al. v. Vehapi, et. al.
                            Civil Action No. 20-C-246

    Dear Ms. Miller:

           Please find enclosed for filing an Amended Complaint in the above referenced
    case. I have attached four copies of the same. One for filing with the Court, two for
    service via Certified Mail, and one for return, time stamped for my records. I have also
    enclosed a check for $40.00 for the Service fee.

             Thank you for your attention to this matter.

                                                                                                                      Very truly yours,

                                                                                                                     Isl Paul J. Ratcliffe, Esq.

                                                                                                                      Paul J. Ratcliffe, Esq.
    PJR/rts
